      Case 3:19-cv-01464-CCC-LT Document 42 Filed 08/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICARDO WHITING,                           :   CIVIL ACTION NO. 3:19-CV-1464
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
PENNSYLVANIA DEPARTMENT,                   :
OF CORRECTIONS, et al.,                    :
                                           :
                   Defendants              :

                                      ORDER

      AND NOW, this 19th day of August, 2021, upon consideration of the motion

(Doc. 25) for summary judgment by defendants, and the parties’ respective briefs in

support of and opposition to said motion, and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 25) for summary judgment is GRANTED.

      2.     The Clerk of Court is DIRECTED to enter judgment in favor of
             defendants Pennsylvania Department of Corrections, Deborah Fryer,
             and SCI-Mahanoy Medical Department.

      3.     All claims against defendant R. Miller are dismissed without prejudice.

      4.     The Clerk of Court is DIRECTED to close this case.


                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
